        Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 1 of 24



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VYNAMIC, LLC,                              :
          Plaintiff,                       :       CIVIL ACTION
                                           :
       v.                                  :
                                           :
DIEBOLD NIXDORF, INC.,                     :       No. 18-577
          Defendant.                       :

                 FINDINGS OF FACTS AND CONCLUSIONS OF LAW

Schiller, J.                                                                     June 17, 2019

       Vynamic, LLC offers management consultant services, largely to companies in the

healthcare industry. It is the owner of the “VYNAMIC” mark. In 2017, Diebold Nixdorf, which

makes ATMs and point-of-sale machines, chose the name “VYNAMIC” for a new software suite

that it was launching. Diebold’s use of the name Vynamic spurred this trademark infringement

litigation. In this Court’s Memorandum denying the parties’ summary judgment motions, this

Court wrote that this trademark infringement lawsuit asks the question, just how similar is

VYNAMIC to VYNAMIC? On February 4 and 5, 2019, this Court held a bench trial to answer

that question.

I.     FINDINGS OF FACT

            a. Vynamic

       Vynamic was founded in 2002 by Daniel Calista. (Feb. 4, 2019 Trial Tr. at 25, 77-78.)

Calista was the CEO and sole owner of Vynamic until 2017. (Id. at 77.) The company is

headquartered in Philadelphia and maintains offices in Boston and London. (Id.) The company has

130 employees. (Id.) Vynamic’s parent company, as of July 1, 2017, is UDG Healthcare, PLC. (Id.

at 48.) Vynamic is “in the management consulting business which includes technology

consulting.” (Id. at 27-28.) “Vynamic helps companies to change and to improve their business.


                                               1
        Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 2 of 24



Oftentimes, that encompasses helping businesses engage with their customers in a unique and

difficult way, often through digital means.” (Id. at 26.) As explained by Vynamic’s current CEO

Jeff Dill, Vynamic analyzes data to assess challenges and problems that its clients face, providing

them with recommendations for moving forward. (Id.) Dill provided examples of problems that

clients might bring to Vynamic for solutions: a client may wish to implement a new financial

system or seek ways to better engage with customers. (Id. at 27.) Vynamic might help clients select

vendors that would implement a financial system. (Id.) Vynamic also builds software. (Id. at 28.)

As part of its business model, Vynamic trains individuals who will use the new systems. (Id. at

29.)

       Vynamic works with a broad set of clients but it “clearly ha[s] a focus within healthcare.

Healthcare is a significant focus of [its] client base.” (Id. at 30.) Indeed, its biggest client is

AstraZeneca. (Id. at 32.) AstraZeneca is approximately one quarter of Vynamic’s business. (Id. at

58.) Vynamic’s second largest client is Pfizer, a pharmaceutical company. (Id. at 60.) Vynamic’s

third largest client is Shire Pharmaceuticals. (Id.) Vynamic’s LinkedIn page highlights its focus on

the healthcare industry. (Id. at 65-66.) Vynamic’s webpage refers to the company as healthcare

industry management consultants and notes that Vynamic is “[a]ll healthcare all the time.” (Id. at

67.)

       Despite the healthcare focus, Vynamic also has clients in retail, technology, and financial

services. (Id. at 31.) Vynamic helped Five Below, a retail company, with its five-year strategic

plan in 2017. (Id. at 36.) It also performed similar work for Johnson and Johnson in 2018. (Id. at

37.) For Walmart, Vynamic provided mostly strategic and related services that would help the

company compete with other large retailers. (Id. at 135.) Vynamic has also targeted numerous

companies outside the healthcare sector as possible clients, including Comcast, Aetna, Five Below,



                                                 2
        Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 3 of 24



Estee Lauder, and Walmart, as well as companies in the financial industry. (Id. at 39-43.)

According to Dill, the healthcare and retail industries worlds are “absolutely colliding.” (Id. at 45-

46.) To bolster his conclusion, Dill pointed to the CVS-Aetna merger, as well as JPMorgan,

Amazon, and Berkshire Hathaway creating a healthcare conglomerate. (Id.)

        Vynamic works with startups as well as with large companies. (Id. at 49.) Dill testified that

that the sophistication level of Vynamic’s clients varies greatly. (Id. at 50.) Vynamic works with

two-person companies, growing companies with hundreds of employees, and multibillion-dollar

companies. (Id.)

        Vynamic’s competitors include consulting and technology companies, such as Accenture,

Deloitte, Ernst & Young, North Highland, PricewaterhouseCoopers, and McKinsey. (Id. at 63.)

Dill was also questioned about whether he viewed Diebold as a competitor of Vynamic. Dill stated

that he did because Diebold looked to engage new customers in new ways, ways that might be

developed by Vynamic. (Id. at 55.) Specifically, Dill noted that Diebold sought “new ways to

engage customers, new solutions that need to be created. [Vynamic is] working with our customers

on those same exact solutions.” (Id. at 55.) Dill also expressed concern about the expansion of both

companies in the United States. As each expand, he “worr[ies] [that] . . . the interactions will get

more and more tricky.” (Id.) However, during his deposition in July 2018, Dill testified that he did

not consider Vynamic and Diebold to be competitors. (Id. at 62.) But, “with the merging of the

industries and the emergence of Amazon, the emergence of CVS Aetna, I view [Diebold] as a

competitor at [the time of trial].” (Id.)

        At the time of the trial, Vynamic had not experienced any actual consumer confusion with

Diebold regarding the marks at issue here. (Id. at 73.) Vynamic has also not seen any lost sales

because of Diebold’s Vynamic software. (Id.; see also id. at 141.) Dill testified that although he



                                                  3
        Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 4 of 24



was unaware of any customer confusion, the Vynamic team reported internal confusion. (Id. at 73)

Calista echoed that there was internal confusion at Vynamic, but he also could not point to any

confusion in the marketplace. (Id. at 140-41.)

           b. Diebold

       Diebold is an Ohio-based company with approximately 23,000 employees worldwide and

sales totaling more that $4.6 billion for fiscal year 2017. (Pl.’s Updated Proposed Findings of Fact

and Conclusions of Law ¶¶ 24-25, 27.) Diebold is a “services-led and software-enabled company,

supported by innovative hardware.” (Id. ¶ 28.) Diebold began in 1859 as a company that

manufactured safes. (Feb. 5, 2019 Trial Tr. at 14.) The company transitioned into the ATM space

in the ‘80s and ‘90s. (Id.) In 2016, Diebold acquired a competitor, Wincor Nixdorf, and changed

the name to Diebold Nixdorf. (Id. at 14-15.) Diebold’s business has three main categories: (1) the

company fixes, repairs, and maintains the equipment that it sells; (2) the company makes and sells

hardware; and (3) the company makes and sells software. (Id. at 13-14.)

       Devon Watson, Diebold’s chief marketing officer, described Diebold as “a financial

technology company. [It] manufacture[s] and sell[s] ATMs for banks and credit unions. [It]

manufacture[s] and sell[s] point-of-sale, checkout machines, for large retailers.” (Id. at 10.)

Diebold aims “to automate, digitize, and transform the way people bank and shop.” (Id. at 16.)

Because customers of Diebold see the machines as extensions of their brands, the name of the

software that allows the machine to operate does not appear on the machine. (Id. at 11.) ATMs

vary in cost; certain models can be $5,000 to $10,000, more sophisticated models can cost $30,000

to $50,000. (Id. at 11-12.) A point of sale machine can cost several tens of thousands of dollars.

(Id. at 12.) Diebold sells its ATMs to bank, credit unions, and money service businesses that have

an ATM on-premises. (Id. at 16.) Diebold sells its point-of-sale products primarily to large



                                                 4
        Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 5 of 24



retailers, which are businesses with “many hundreds, if not thousands of locations, very often

operating across multiple states or multiple countries.” (Id. at 16-17.)

       Watson described the ATM market as “niche,” and testified that Diebold had few

competitors within that market. (Id. at 17.) Specifically, Diebold competes with NCR, Hyosung,

Glory, and GRG in both the ATM hardware and software markets. (Id. at 17-18.) The niche nature

of the market, coupled with the high barriers to entry and the intellectual property necessary to

serve the market makes it difficult for new entrants to enter the market. (Id. at 18.) In the point-of-

sale market, Diebold competes with NCR, Toshiba, IBM, and Oracle. (Id. at 19.) Diebold does not

sell software to the healthcare industry or have any business with pharmaceutical companies, and

does not consider Vynamic to be a competitor. (Id. at 19.)

       Diebold uses a group of sales representatives with defined accounts to sells its products.

(Id. at 29.) Watson testified that Diebold’s customers are extremely sophisticated. (Id. at 38-39.)

To acquire new customers, Diebold responds to requests for proposals. (Id. at 29-30.) Diebold will

put together a lengthy response to the request, and then a series of meetings over a period of months

will take place, followed by product testing and a competitive bidding process before the customer

decides. (Id. at 29-31.) Diebold also attends and puts on demonstrations at approximately 80-100

trade shows per year to display its products and to reach potential customers. (Id. at 32-33.)

Diebold spends approximately four to five million dollars per year participating in these trade

shows across the globe. (Id. at 33-34.) These trade shows are attended by payment professionals,

those individuals responsible for making the decisions about ATMs and checkout options. (Id. at

34.) Diebold also advertises in trade publications, does digital marketing, and uses targeted ads on

social media sites like LinkedIn and Twitter. (Id. at 36-37.)




                                                  5
         Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 6 of 24



            c. The Marks and Vynamic’s Selection of Its Marks

         An example of Plaintiff’s mark is on the left; an example of Defendant’s mark is on the

right.




         Calista described how he arrived at the name VYNAMIC:

         When I came to the time to form this new company, I was really inspired and
         thinking about what I really wanted to accomplish and thinking about what I really
         was interested in and that was around sustainability, creating a healthy values-
         oriented business. And thinking about names and what I wanted to call the business,
         I’d like to call it the world’s shortest business plan because it came from this idea
         of purity around a series of what became letters of V words vigor and vision and
         value. Those collection of values and the collection of V words were like that. And
         leading with the Vs is Vynamic, leading with our values. In doing so, in a changing
         environment and doing change for our clients, leading change, projects.

(Feb. 4, 2019 Trial Tr. at 79-80.)

         Vynamic applied for and obtained federal registrations for the trademarks VYNAMIC®,

VYNAMIC & Design®, and I AM VYNAMIC®. Vynamic registered the “VYNAMIC” mark on

February 21, 2006, for:

            [m]anagement services, consulting, planning, project management, and
            information related thereto; business marketing advice; commercial and
            business consulting and information thereto; business consulting regarding new
            ventures and mergers and acquisitions; business analysis; market analysis;
            business evaluations; economic research and analysis; drafting business expert
            reports; administrative management of projects in the field of developing,
            specifying, installing and implementing business solutions; business consulting
            in the area of trade in technological products; providing information related to
            consulting in the area of enterprise organization; business consultation and
            private consultation in the field of executive coaching; the aforementioned
            services rendered through a nationwide network of resources[.]

                                                  6
        Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 7 of 24




(Pl.’s Tr. Ex 3.) Vynamic registered the “VYNAMIC & Design” and “I AM VYNAMIC” marks

on February 26, 2013, for: “[b]usiness management consulting; [p]roviding information in the

fields of business management, business marketing, and business mergers and acquisitions

consulting, the foregoing information pertaining to the healthcare industry.” (Pl.’s Tr. Exs. 5-6.)

Vynamic has continually used its marks since the company’s formation in 2004. (Feb. 4, 2019

Trial Tr. at 80.) Vynamic advertises through media stories, radio, podcasts, and event sponsorships.

(Id. at 88, 91, 94-96.) Vynamic has advertised on buses in Philadelphia, as well as at the

Philadelphia International Airport. (Id. at 96.)

           d. Diebold’s Selection of the Name “Vynamic”

       Diebold hired an outside consultant, Brand Acumen, to help select a name for the product

line it was developing. (Feb. 5, 2019 Trial Tr. at 40, 67.) Diebold liked that Brand Acumen worked

with high profile clients, including Microsoft, HP, and Cadillac. (Id. at 40, 68-69.) Brand Acumen

guaranteed to Diebold that it would “deliver a legally viable, aesthetic[ally] aligned and

linguistically sound brand name” that would be “legally screened prior to presenting the creative

name list iteration” to ensure that Diebold would not become enamored with a name that it could

not legally use. (Jt. Ex. 17 [Brand Acumen Proposal].) Brand Acumen used Diebold personnel and

industry participants to perform market research and to generate an initial list of names. (Feb. 5,

2019 Trial Tr. at 42; Jt. Ex. 10 [Brand Acumen Global Market Research Results].) Brand Acumen

came up with eleven possible names and conducted a survey from the banking sector to provide

feedback on the names. (Feb. 5, 2019 Trial Tr. at 70-71.) Brand Acumen ultimately came up with

a list of four names, which Diebold narrowed down to two names, one of which was Vynamic. (Id.

at 71-72.) On August 22, 2017, the names were provided to Diebold’s CEO, along with a

recommendation to select the name “Vynamic.” (Id. at 72.) Diebold first became aware of


                                                   7
         Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 8 of 24



Vynamic when it presented the two frontrunner names to Diebold’s CEO. (Id. at 42.) The CEO

googled the names and learned that both names had dotcom addresses in use. (Id. at 42, 73.) The

CEO expressed “a major concern with the name being used by another company.” (Pl.’s Ex. 30.)

When Watson, Diebold’s chief marketing officer, looked at vynamic.com, however, he determined

that Vynamic was a “very, very different business.” (Feb. 5, 2019 Trial Tr. at 42-43.) Watson was

not particularly concerned about not being able to use vynamic.com. He wrote, “I don’t need a

dotcom. I have one. It’s dieboldnixdorf.com.” (Id. at 44.) Because the CEO expressed concern,

however, the issue surrounding the “VYNAMIC” name was discussed with Brand Acumen before

it was discussed with in-house counsel. (Id. at 76.) A Diebold employee in product marketing

asked Brand Acumen for the “pros/cons of using a name that is already in use (even if in another

industry)? Some of [the CEO’s] concerns were that it will limit us in social media due to twitter

handles and urls already being owned?” (Pl.’s Ex. 28.) The Brand Acumen consultant reported

that he was aware that the name “VYNAMIC” was in use. (Pl.’s Ex. 29.) He stated that the use of

the “VYNAMIC” name was not a problem, however, because “[Diebold’s] audience had no

relevant association to use of either of these names in another capacity (via a Google search), and

therefore they are differentiated sufficiently with [Diebold’s] primary constituency.” (Id.) Brand

Acumen also reported that the “key is to dominate the first page of Google. This will not be an

issue as both Vynamic and Excend are not associated with a dominant SEO profile. [Diebold] will

easily usurp either on a Google search with a bit of SEO [search engine optimization] optimization

effort.” (Id.)

        Ultimately, Diebold made the business decision to select use the name “VYNAMIC” for

its software suite (Feb. 5, 2019 Trial Tr. at 45, 63-65; see also id. at 82.) In September 2017,

Diebold’s CEO approved the name “VYNAMIC” and then in-house counsel reviewed the name.



                                                8
        Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 9 of 24



(Id. at 75, 83.) According to Watson, “this is a big world and we do completely different things.

We do not do management consulting. We do not do healthcare. And use in the financial

technology ATM and point of sale software space seemed very, very different.” (Id. at 80.)

II.    CONCLUSIONS OF LAW

       To establish a trademark infringement claim, a plaintiff must demonstrate that it owns a

valid and legally protectable mark, and that the defendant’s use of the mark to identify its goods

or services is likely to create confusion concerning the origin of those goods or services. Fisons

Horticulture, Inc. v. Vigoro Indus., Inc., 30 F.3d 466, 472 (3d Cir. 1994). Claims for federal

trademark infringement and federal unfair competition are evaluated using the same standard. A

& H Sportswear, Inc. v. Victoria’s Secret Stores, Inc., 237 F.3d 198, 210 (3d Cir. 2000).

Additionally, the standard for evaluating a claim for unfair competition under Pennsylvania law is

“essentially the same as the test for unfair competition under the Lanham Act.” Bath Auth., LLC

v. Anzzi LLC, Civ. A. No. 18-834, 2018 WL 5112889, at *4 (E.D. Pa. Oct. 19, 2018).

       A. Validity and Ownership

       Vynamic owns the registered mark “VYNAMIC” for:

       [m]anagement services, consulting, planning, project management, and
       information related thereto; business marketing advice; commercial and business
       consulting and information thereto; business consulting regarding new ventures and
       mergers and acquisitions; business analysis; market analysis; business evaluations;
       economic research and analysis; drafting business expert reports; administrative
       management of projects in the field of developing, specifying, installing and
       implementing business solutions; business consulting in the area of trade in
       technological products; providing information related to consulting in the area of
       enterprise organization; business consultation and private consultation in the field
       of executive coaching; the aforementioned services rendered through a nationwide
       network of resources[.]

(Pl.’s Updated Proposed Findings of Fact & Conclusions of Law ¶ 11.) Vynamic also owns the

“VYNAMIC & Design” and “I AM VYNAMIC” registered marks for: “[b]usiness management



                                                9
       Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 10 of 24



consulting; [p]roviding information in the fields of business management, business marketing, and

business mergers and acquisitions consulting, the foregoing information pertaining to the

healthcare industry.” (Id. ¶¶ 13, 15.) Vynamic has a federal trademark registration for its marks.

Such registration is “prima facie evidence of the validity of the registered mark and of the

registration of the mark, [and] of the registrant’s ownership of the mark.” 15 U.S.C. § 1115(a). If

the registration becomes incontestable, as it has here, it “shall be conclusive evidence of the

validity of the registered mark and of the registration of the mark, [and] of the registrant’s

ownership of the mark.” § 1115(b). The Court concludes that Vynamic has satisfied the validity

and ownership prongs of its trademark infringement claim.

       B. Lapp Factors

       Courts in the Third Circuit use the factors set forth in Interspace Corp. v. Lapp Inc., 721

F.2d 460 (3d Cir. 1983), when addressing the likelihood of confusion prong of a claim for

trademark infringement. This is a case of reverse confusion, in which the junior user of the mark,

here, Diebold, is the larger and more powerful company relative to Vynamic, the smaller company

and senior user of the mark. In a case of reverse confusion, the Lapp factors are: (1) the degree of

similarity between the owner’s mark and the alleged infringing mark; (2) the strength of the two

marks, weighing both a commercially strong junior user’s mark and a conceptually strong senior

user’s mark in the senior user’s favor; (3) the price of the goods and other factors indicative of the

care and attention expected of consumers when making a purchase; (4) the length of time the

defendant has used the mark without evidence of actual confusion arising; (5) the intent of the

defendant in adopting the mark; (6) the evidence of actual confusion; (7) whether the goods,

competing or not competing, are marketed through the same channels of trade and advertising

through the same media; (8) the extent to which the targets of the parties’ sales efforts are the



                                                 10
       Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 11 of 24



same; (9) the relationship of the goods in the minds of consumers, whether because of the near-

identity of the products, the similarity of function, or other factors; (10) other facts suggesting that

the consuming public might expect the larger, more powerful company to manufacture both

products, or expect the larger company to manufacture a product in the plaintiff’s market, or expect

that the larger company is likely to expand into the plaintiff’s market. A & H Sportswear, 237 F.3d

at 234. No single factor is dispositive, and in some cases, some factors may not be relevant to the

likelihood of confusion analysis. Id.

        In a reverse confusion case, the consuming public may assume the that the junior, but more

powerful, mark user is the source of the senior user’s products. Checkpoint Sys., Inc. v. Check

Point Software Techs., Inc., 269 F.3d 270, 301 (3d Cir. 2001) The harm to the senior user is not

just that its goodwill is appropriated, but that the value of its mark is diminished. Id. at 301-02.

The fundamental issue in a trademark infringement lawsuit is whether the consuming public is

likely to be confused about the source of the product. Id.

                1. Degree of Similarity

      The degree of similarity between two marks is often the single most important factor in

determining whether a likelihood of confusion exists. See, e.g., Fisons Horticulture, 30 F.3d at

476; Kinbook, LLC v. Microsoft Corp., 866 F. Supp. 2d 453, 462 (E.D. Pa. 2012). This is

particularly true if the products directly compete. Checkpoint Sys., Inc., 269 F.3d at 281. The marks

do not have to be identical, merely confusingly similar. See Fisons Horticulture, 30 F.3d at 477.

      Courts should compare the appearance, sound, and meaning of the marks to determine

similarity. Checkpoint Sys., Inc., 269 F.3d at 281. However, “[s]ide-by-side comparison of the two

marks is not the proper method for analysis when the products are not usually sold in such a

fashion. Instead, an effort must be made to move into the mind of the roving consumer.” A & H



                                                  11
       Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 12 of 24



Sportswear, 237 F.3d at 216. It is the “more forceful and distinctive aspects of a mark” that should

be the court’s focus. Id.

     This factor favors Vynamic. The marks are pronounced identically and have a similar

appearance, notwithstanding the different color schemes applied.

     Diebold concedes that the marks here are similar, including that the marks are spelled the

same and sound the same. (Def.’s Resp. to Pl.’s Updated Proposed Findings of Fact and

Conclusions of Law ¶¶ 22-23.) The Court was not subtle when it addressed this factor at summary

judgment. The Court was concerned that the look and feel of these marks was confusingly similar

and that concern was confirmed during trial. The use of a different color or an added word here

and there does not make these marks less similar when focusing on the distinctive part of the mark:

the word “VYNAMIC.”

     When addressing this factor, Diebold continues to maintain that the “use of a house mark

can serve to diminish the likelihood of confusion.” (Def.’s Supplemented Proposed Findings of

Fact and Conclusions of Law at 36.) The Court addressed this argument previously. Some courts

continue to adhere to the belief that the use of a housemark diminishes the likelihood of confusion,

even in reverse confusion cases. See Koninklijke Philips Elecs. N.V. v. Hunt Control Sys., Inc.,

Civ. A. No. 11-3684, 2017 WL 3719468, at *22 (D.N.J. Aug. 29, 2017) (citing cases). However,

in a reverse confusion case, the use of a well-known housemark may exacerbate confusion by

reinforcing a link between the mark and the junior user. A & H Sportswear, 237 F.3d at 230; Cue,

Inc., v. Gen. Motors LLC, Civ. A. No. 13-12647, 2016 WL 4074134, at *5 (D. Mass. July 29,

2016) (“In a case of reverse confusion, however, a junior user’s consistent use of a housemark will

aggravate, rather than mitigate reverse confusion by reinforcing the association of the similar mark

with the alleged infringer.”).



                                                12
       Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 13 of 24



     The law is cloudy on whether a housemark can decrease the likelihood of confusion in a

reverse confusion case. Moreover, the record does not establish that Diebold always used its

housemark: Diebold’s chief marketing officer testified that there were times when Diebold used

the “VYNAMIC” mark without the Diebold housemark both at trade shows and in social media.

(Feb. 5, 2019 Trial Tr. at 51.) For those times when it stood alone, the likelihood of confusion

would have necessarily increased.

     Diebold cannot escape infringement liability by taking Vynamic’s name and just adding

Diebold to it. However, although this important factor clearly favors Vynamic, it is only one piece

of a more complicated puzzle and is insufficient by itself in this case to find that Diebold has

infringed on Vynamic’s mark.

               2. Strength of the Mark

                       a. Conceptual strength

       The strength of a mark is determined by its (1) conceptual strength and (2) commercial

strength. Sabinsa Corp. v. Creative Compounds, LLC, 609 F.3d 175, 184-85 (3d Cir. 2010). The

conceptual strength of a mark refers to the inherent features of the mark. Freedom Card, Inc. v.

JPMorgan Chase & Co., 432 F.3d 463, 472 (3d Cir. 2005). Courts use four categories to classify

the conceptual strength of a mark, from strongest to weakest: “(1) arbitrary (or fanciful) terms,

which bear no logical or suggestive relation to the actual characteristics of the goods; (2)

suggestive terms, which suggest rather than describe the characteristics of the goods; (3)

descriptive terms, which describe a characteristic or ingredient of the article to which it refers; and

(4) generic terms, which function as the common descriptive name of a product class.” E.T.

Browne Drug Co. v. Cococare Prods., Inc., 538 F.3d 185, 191 (3d Cir. 2008). Within the first

category, fanciful terms are “‘coined’ words that have been invented or selected for the sole



                                                  13
       Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 14 of 24



purpose of functioning as a trademark” or service mark. 2 MCCARTHY ON TRADEMARKS § 11:5.

They contain “words that are either totally unknown in the language or are completely out of

common usage at the time, as with obsolete or scientific terms.” Rann Pharmacy, Inc. v. Shree

Navdurga LLC, Civ. A. No. 16-4908, 2016 WL 6876350, at *4 (E.D. Pa. Nov. 22, 2016). Arbitrary

or fanciful marks receive the strongest protection. UHS of Del., Inc. v. United Health Servs., Inc.,

227 F. Supp. 3d 381, 393 (M.D. Pa. Dec. 29, 2016) (“The strongest marks—designated arbitrary

or fanciful—generally do not describe or imply anything about their associated product.”).

        Vynamic argues that its mark is arbitrary—and thus entitled to greater protection—because

it “is a made-up word, coined by Vynamic’s founder, that does not suggest anything about the

services Vynamic provides.” (Pl.’s Updated Proposed Findings of Fact and Conclusions of Law ¶

35.) Diebold counters that although “VYNAMIC” is a made-up word, it is “clearly a play on the

word ‘dynamic.’” (Def.’s Resp. to Pl.’s Updated Proposed Findings of Fact and Conclusions of

Law ¶ 35.) Additionally, Plaintiff’s founder, Dan Calista, did not coin the term; it had been used

by other businesses prior to the year Calista founded his company. (Id.)

        There is no evidence that Calista was aware of any prior use of the term “Vynamic” when

he came up with the name of his company. The fact that Diebold has been able to uncover a few

stray uses of this term unrelated to Plaintiff’s current use of the term does not diminish its strength.

Moreover, though the word “Vynamic” may evoke the word “dynamic,” “Vynamic” has no

meaning in the English language. The word “Vynamic” is made up and enjoys substantial

conceptual strength.

                        b. Commercial strength

        The commercial strength of a mark examines its marketplace recognition. Freedom Card,

Inc., 432 F.3d at 472. In a reverse confusion case, it should be analyzed in terms of the commercial



                                                  14
       Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 15 of 24



strength of the junior user as compared to the senior user, and any advertising or marketing

campaign by the junior user that has resulted in a saturation in the public awareness of the junior

user’s mark. A & H Sportswear, 237 F.3d at 231. The focus “in resolving reverse confusion should

be the commercial impact of the stronger junior user’s mark on the weaker mark of the senior but

less dominant user.” Freedom Card, Inc., 432 F.3d at 473. That is, has the junior user been able to

overwhelm the marketplace, thereby diminishing the value of the senior user’s mark? Checkpoint,

269 F.3d at 303.

       Plaintiff has failed to demonstrate commercial strength because the record lacks evidence

that Diebold has overwhelmed the marketplace. As will be discussed later, the lack of overlap

regarding the parties’ customers and markets makes it unlikely that Diebold’s use of the

“VYNAMIC” mark will overwhelm the marketplace. There is simply no evidence in the record

that the value of Vynamic’s mark has been diminished because of Diebold’s use of the term. The

Court would thus be left to speculate that Diebold could saturate the market and diminish the value

of Vynamic’s mark in the future should the two companies find themselves in similar markets. But

there is no support for such speculation.

       Given the strong conceptual strength of the mark coupled with the weaker commercial

strength, the Court considers this factor neutral.

               3. Customer Sophistication

       “When consumers exercise heightened care in evaluating the relevant products before

making purchasing decisions, courts have found there is not a strong likelihood of confusion.

Checkpoint Sys., 269 F.3d at 284. When addressing this factor, courts consider the price of the

goods and the level of care that the customer takes when making the purchase. See R.J. Ants, Inc.

v. Marinelli Enters., 771 F. Supp. 2d 475, 495-96 (E.D. Pa. 2011). “[I]f goods are expensive, or



                                                 15
         Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 16 of 24



there is evidence that the average buyer exercises a certain level of care in making the purchase,

or is a professional or commercial consumer, confusion is deemed less likely.” Id.

         No customer is buying an ATM or a point-of-sale machine on a whim. These are

complicated and expensive pieces of equipment sold to specific customers. There are few players

in the market with Diebold, a fact that greatly lessens the likelihood of confusion. Similarly,

Vynamic’s services are largely targeted at a specific market segment. Vynamic’s customers are

also mostly sophisticated, know the services that they are seeking from Vynamic, and are unlikely

to be confused in securing those services.

         Diebold hired Christopher Stomberg to opine on the market overlap between the two

companies as well as the sophistication of the customers. (Def.’s Ex. 64 [Expert Report of

Christopher Stomberg].) He expressed that that there was no overlap between the parties’ products

and services. (Feb. 5, 2019 Trial Tr. at 97.) He further stated that the parties’ respective customers

were sophisticated. (Id.) “The customers of these two companies are large and sophisticated

businesses, and the products and services their customers buy from them are complex and cost

anywhere from tens of thousands to millions of dollars.” (Expert Report of Christopher Stomberg

at 4.)

         Vynamic points out that its clients vary in size and sophistication. Regardless of how the

Court defines the exact contours of the customers here, the evidence points to goods and services

that are costly and customers that take considerable time before making purchases.

         The record in this case makes clear that the customers of both parties are sophisticated. The

products and services offered by both companies are complicated and expensive. Moreover, both

parties must tailor products to meet specific customer needs. Both companies cultivate




                                                  16
       Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 17 of 24



relationships over years. The customers here are sophisticated and hence unlikely to be confused

about the source of the goods.

               4. Length of Time Mark Has Been Used and Lack of Confusion

       If the parties concurrently use similar marks for a sufficient period without actual

confusion, it may be inferred that future consumers will also not be confused. Kos Pharm., Inc. v.

Andrx Corp., 369 F.3d 700, 717 (3d Cir. 2004). This factor is weighed alongside evidence of actual

confusion. The Steak Umm Co. v. Steak ‘Em Up, Inc., Civ. A. No. 09-2857, 2011 WL 3679155, at

*5 (E.D. Pa. Aug. 23, 2011). “Evidence of actual confusion is not required to prove likelihood of

confusion.” Checkpoint Sys., 269 F.3d at 291. However, the longer a product has been sold without

actual confusion, the stronger the inference that confusion will not occur in the future. See Versa

Prods. Co. v. Bifold Co. (Mfg.), 50 F.3d 189, 205 (3d Cir. 1995).

       The Third Circuit also recognizes the concept of initial interest confusion. See Checkpoint

Sys., 269 F.3d at 292. Initial interest confusion occurs when a customer is drawn to a product by

its similarity to a known mark, but the customer learns of the true identity and origin of the product

before a sale occurs. 800-JR Cigar, Inc. v. GoTo.com, Inc., 437 F. Supp. 2d 273, 290 (D.N.J. 2006).

       “Product relatedness and level of care exercised by consumers are relevant factors in

determining initial interest confusion. When products are similar, a firm is more likely to benefit

from the goodwill of a firm with an established mark. And when consumers do not exercise a high

level of care in making their decisions, it is more likely that their initial confusion will result in a

benefit to the alleged infringer from the use of the goodwill of the other firm. Conversely, in the

absence of these factors, some initial confusion will not likely facilitate free riding on the goodwill

of another mark, or otherwise harm the user claiming infringement.” Checkpoint Sys., Inc., 269

F.3d at 296-97.



                                                  17
       Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 18 of 24



       Diebold’s chief marketing officer reported that Diebold has experienced no customer

confusion since rebranding. (Feb. 5, 2019 Trial Tr. at 89.) Courts have concluded that a similar

timeframe to that here is long enough to uncover evidence of actual confusion. See Sensient Techs.

Corp. v. SensoryEffects Flavor Co., 613 F.3d 754, 768 (8th Cir. 2010) (“The district court held

Sensient failed to produce any evidence of actual confusion, which it noted was telling since the

SensoryEffects name has been in use at the time for approximately one year.”); Giorgio Beverly

Hills, Inc. v. Revlon Consumer Prods. Corp., 869 F. Supp. 176, 185-86 (S.D.N.Y. 1994) (“Revlon

has promoted and sold Charlie RED for over one year, though. As with the domestic market,

Giorgio has failed to present any evidence of actual confusion in the European markets.”). But see

Borinquen Biscuit Corp. v. M.V. Trading Corp., 443 F.3d 112, 121 (1st Cir. 2006) (“Historically,

we have attached substantial weight to a trademark holder’s failure to prove actual confusion only

in instances in which the relevant products have coexisted on the market for a long period of time.

This is not such a case: M.V.’s product was introduced to the Puerto Rican market in April of

2003, and M.V.’s own evidence suggests that sales did not proliferate until the summer of 2004.

This corresponds to the time frame in which Borinquen discovered the presence of Nestlé Ricas

and acted to protect its mark. Since the preliminary injunction issued just over a year later, there

was no protracted period of product coexistence.”)

       At the time of the Court’s summary judgment opinion, the Court determined that one year

was long enough that one would expect some evidence of actual confusion. No evidence of actual

confusion has been reported in the intervening months. Although the parties have a dispute over

the exact amount of time Diebold’s Vynamic products have existed in the marketplace with

Vynamic, it is now well over one year. Thus, these factors weigh in favor of Diebold.




                                                18
       Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 19 of 24



                5. Intent of Defendant in Adopting the Mark

        This factor requires courts to consider whether the defendant selected the mark to

intentionally confuse consumers and whether the defendant used adequate care in investigating its

mark prior to adoption. Sabinsa Corp., 609 F.3d at 187. An intent to confuse is not required to

make out a Lanham Act violation, but willful adoption of a similar mark weighs strongly in favor

of finding a likelihood of confusion. Checkpoint Sys., 269 F.3d at 286. A mere intent to copy is

insufficient; rather, “defendant’s intent will indicate a likelihood of confusion only if an intent to

confuse consumers is demonstrated via purposeful manipulation of the junior mark to resemble

the senior’s.” Sabinsa Corp., 609 F.3d at 187.

        Lack of care in adopting a similar mark is not enough to tilt this factor towards a finding

of a likelihood of confusion. See Kinbook, LLC v. Microsoft Corp., 866 F. Supp. 2d 453, 469-70

(E.D. Pa. Jan. 25, 2012) (“However, the Third Circuit Court of Appeals has not adopted a

‘carelessness’ standard for [reverse confusion cases]. To the contrary, the Court of Appeals

considered and declined to adopt such a test.”); see also Parks v. Tyson Foods, Inc., Civ. A. No.

15-946, 2015 WL 9316060, at *9 (E.D. Pa. Dec. 23, 2015).

        In the reverse confusion context, an intent to confuse is unlikely to be present. A & H

Sportswear, 237 F.3d at 232. “If such an intent to confuse does, in fact, exist in a reverse confusion

case, it should weigh against the defendant in the same manner as it would in a direct confusion

case.” Id. The Third Circuit has specifically noted its reluctance to adopt a “mere carelessness”

standard when addressing this Lapp factor: “Ultimately, all of the Lapp factors are meant only to

determine whether confusion is likely; mere carelessness, like deliberate copying, does not shed

any light on this inquiry.” Id. at 233.




                                                 19
       Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 20 of 24



       Rather, a plaintiff must demonstrate an intent to confuse or present evidence of predatory

intent on the part of the defendant. See Kinbook, 866 F. Supp. 2d at 470. “[I]ntent to confuse is

relevant to both reverse confusion and direct confusion. The difference is that the tenor of the

intent to confuse evidence changes from the deliberate intent to palm off or exploit the goodwill

of the senior user’s mark (deliberate confusion) to the deliberate intent to push the senior user out

of the market (reverse confusion).” Freedom Card, 432 F.3d at 479.

       The Court concludes that the record lacks evidence that Diebold intended to confuse

customers about the source of goods or services here. Instead, it simply did not care if there was

another VYNAMIC out in the world. From the Court’s perspective, Diebold did not play nicely in

the corporate sandbox. It learned that a smaller child had a shiny name that it wanted. So, Diebold

decided that it would take it. But trademark law requires a likelihood of confusion, and Vynamic

has failed to demonstrate any intent to confuse or intent to force Vynamic out of its market. Indeed,

the back and forth between Diebold and Brand Acumen upon discovering that the name

“Vynamic” was in use demonstrates its lack of intent. Diebold pointed out that the name

“Vynamic” was being used by a consulting company in healthcare management and sought

guidance regarding the use of a name/mark already used in another industry. (See Pl.’s Ex. 49.)

The record shows that Diebold did not seek to push Vynamic out of its market. Diebold simply

never envisioned sharing a market with Vynamic. Diebold had spent significant resources on

arriving at a new name for its software suite and the company was content to act thoughtlessly

upon finding another company in another market that was already using the name. The Court

concludes this factor weights in favor of Diebold.




                                                 20
        Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 21 of 24



                6. Marketing/Advertising Channels and Customer Targets

        The likelihood of confusion increases “the greater the similarity in advertising and

marketing campaigns.” Checkpoint Sys., 269 F.3d at 288-89. Likewise, “when parties target their

sales efforts to the same consumers, there is a stronger likelihood of confusion.” Id. at 289.

        These factors favor Diebold. As for the channels of marketing and advertising, there are

large differences between the two companies. Diebold relies on trade shows and responds to

requests for proposals. It also sells software and services for the products that it sells. There is no

evidence that Vynamic obtains new customers through these channels. Rather, it advertises within

the area, sponsors events, and earns good press to tout its services.

        Similarly, the Court finds that there is little to no overlap with respect to customer targeting.

The parties dispute the amount of customer overlap between them, as well as the status of the

industries in which the parties operate. Vynamic sees itself as a company that exists not only in

the healthcare industry, but also in the retail and financial industries. It also asserts that, even within

the healthcare industry, many businesses also operate retail and financial businesses. As the retail

and healthcare industries converge, Vynamic anticipates that its business will overlap with that of

Diebold. For example, retailers such as Walmart sometimes perform what can be described as

healthcare-related activities. And many retail pharmacies also operate within the healthcare

industry. Moreover, customer overlap exists between the two companies; both Vynamic and

Diebold counted the retailer Five Below as a customer. (Feb. 5, 2019 Trial Tr. at 61-62.)

        It is clear to the Court, however, that the overwhelming bulk of Vynamic’s clientele

operates in the healthcare industry, specifically pharmaceuticals. Vynamic’s website highlights its

experience as a healthcare industry management consultant, and even touts that the company’s

focus is “exclusively on the healthcare industry” and that it’s “All Healthcare All The Time.”



                                                    21
        Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 22 of 24



        Additionally, the fact that Five Below once did business with a company named

“Vynamic” and now does business with a company who has a product with the name “Vynamic”

is not problematic, particularly because these entities exist in different markets. Five Below is a

customer of many businesses: it must buy inventory, provide health insurance for its employees,

purchase insurance, rent space, have checkout lanes, and even stock its restrooms and breakrooms.

Five Below relies on many vendors to run its business; it simply does not follow that an overlap

in customers equates with a likelihood of confusion if the vendors are in different businesses.

Stated simply, if two companies want to sell vastly different goods and services to one customer,

trademark law should not stand in the way.

        As Stomberg opined, “Vynamic, LLC offers management consulting services to the

healthcare industry. [Diebold] offers hardware and software solutions to retail and financial

services customers.” (Expert Report of Christopher Stomberg at 4.) He concluded that there was

no substantive overlap in the markets of the two companies: “Not only do these products not sit

next to each other on the shelf, they appear to be in different shops, serving different customers

altogether.” (Id.)

        Diebold is not a player in the healthcare industry. And even if some of its products are in a

retailer or a retail pharmacy, those products would be an ATM or a check-out machine. Vynamic

offers consulting services to pharmaceutical companies to help those companies operate better and

better reach their customers. Vynamic does not make any products that would overlap with a

product produced by Diebold, even if both companies occasionally worked with the same

customers. Moreover, currently, the customer overlap is minimal, if it exists at all.

                7. The Relationship of the Goods in the Minds of Consumers

        This factor looks at whether buyers and users of each parties’ goods are likely to encounter



                                                 22
       Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 23 of 24



the goods of the other. Checkpoint Sys., 269 F.3d at 286. “The test is whether the goods are similar

enough that a customer would assume they were offered by the same source.” Id.

       Upon listening to the testimony and reviewing the record, the Court concludes that these

parties operate in distinct and separate spheres such that customers would not assume the parties’

goods were offered by the same source. The products sold by Vynamic and Diebold serve different

functions and there is no overlap in the product technology. The Court does not agree with

Vynamic’s statement that “the parties’ goods and services overlap functionally, that is, they solve

the same types of business problems for the same types of customers.” (Pl.’s Updated Proposed

Findings of Fact and Conclusions of Law ¶ 65.) Vynamic offers consulting services, primarily to

customers in the healthcare industry. Diebold does nothing of the sort, instead manufacturing and

servicing ATMs and point-of-sale machines.

               8. Other Facts Suggesting that the Consuming Public Might Expect the
                  Larger, More Powerful Company to Manufacture Both Products, or
                  Expect the Larger Company to Manufacture a Product in the Plaintiff’s
                  Market, or Expect the Larger Company to Expand into the Plaintiff’s
                  Market

       “This factor is necessarily transformed in the reverse confusion context to an examination

of other facts suggesting that the consuming public might expect the larger, more powerful

company to manufacture both products, or expect the larger company to manufacture a product in

the plaintiff’s market, or expect that the larger company is likely to expand into the plaintiff’s

market.” A & H Sportswear, Inc., 237 F.3d at 234. The Third Circuit has held that evidence of

converging markets is important in cases involving non-competing products. Checkpoint Sys., 269

F.3d at 290.

       Vynamic spent a great deal of time trying to convince the Court that the converging nature

of the healthcare and retail markets made it likely that there would soon be product overlap



                                                23
       Case 2:18-cv-00577-BMS Document 115 Filed 06/17/19 Page 24 of 24



between Vynamic and Diebold. The Court is not persuaded by this argument. The record lacks any

evidence that Vynamic will soon find itself competing with Diebold. The testimony offered by

Vynamic is too speculative to suggest that either company will soon enter the other’s realm. There

is nothing in the record from which the Court can conclude that there are other facts suggesting

that consumers might expect Diebold to be responsible for Vynamic’s consulting services or that

Diebold is likely to expand onto Vynamic’s turf.

               9. Weighing the Lapp factors

       The Court concludes that Vynamic has failed to demonstrate a likelihood of confusion.

Undoubtedly, the marks here are very similar. This factor weighs in Vynamic’s favor. But this is

the only Lapp factor that markedly tilts towards Plaintiff. Plaintiff’s mark is conceptually strong,

but the lack of commercial strength renders this factor neutral. Ultimately, the evidence

demonstrates that the two companies using the mark do not compete against each other; rather,

they market and sell their goods and services to different customers. Moreover, the lack of

confusion in the marketplace weighs heavily in favor of Diebold. Finally, Diebold did not intend

to confuse consumers. The evidence demonstrates that Diebold believed it did not overlap with

Vynamic, a reasonable belief given the evidence presented at trial. Having spent significant

resources on coming up with a new name for its software suite, Diebold was unconcerned that a

smaller player in an unrelated field already was using the name. The Court cannot, however, find

that it acted with an intent to confuse as interpreted by the Third Circuit.

III.   CONCLUSION

       The Court concludes that Plaintiff has failed to demonstrate a likelihood of confusion.

Accordingly, it cannot recover on any of its claims. Judgement is entered in favor of Diebold. An

Order consistent with this Memorandum will be docketed separately.



                                                 24
